Citation Nr: 0303411	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  00-20 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1970 to December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied the 
veteran's claim for service connection for hepatitis C.  


FINDINGS OF FACT


1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  Service medical records reveal that the veteran required 
detoxification treatment of improper use of drugs.

3.  A recent VA medical record indicates that the veteran has 
hepatitis C. 

4.  The evidence of record establishes that the veteran's 
hepatitis is attributable to his intravenous drug use.

5.  The veteran's hepatitis C is due to willful misconduct 
through the repeated use of drugs during his period of 
service.


CONCLUSION OF LAW

The veteran's hepatitis C was incurred as the result of his 
abuse of drugs and was not incurred in the line of duty.  
Service connection for hepatitis C may not be established as 
a matter of law.  38 U.S.C.A. §§ 105, 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.159, 3.301, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(2002).

As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review. 

In this case, the RO has informed the appellant of the 
evidence needed to substantiate his claim in a VCAA letter 
dated May 2001.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The Board concludes that 
this document informed the appellant of the information and 
evidence needed to substantiate his claim.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant with respect to reopening 
his claim and is undertaking additional development with 
respect to the claim for service connection.  A remand or 
further development of the claim to reopen would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2002).  
Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

II.  Service Connection

Service connection may be established for a current 
disability in several different ways.  The most common basis 
for establishing service connection is called on a "direct" 
basis.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.304 (2002).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (2002).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(2002); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

However, applicable regulations state that direct service 
connection "may be granted only when a disability  . . . was 
incurred or aggravated in line of duty, and not the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, the result of his or her abuse of 
alcohol or drugs."  38 C.F.R. § 3.301(a) (2002).  

"The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin."  
38 C.F.R. § 3.301(c)(3) (2002).  

"An injury or disease incurred during active military, 
naval, or air service shall not be deemed to have been 
incurred in line of duty if such injury or disease was a 
result of the abuse of alcohol or drugs by the person on 
whose service benefits are claimed.  For the purpose of this 
paragraph, alcohol abuse means the use of alcoholic beverages 
over time, or such excessive use at any one time, sufficient 
to cause disability to or death of the user; drug abuse means 
the use of illegal drugs (including prescription drugs that 
are illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects."  
38 C.F.R. § 3.301(d) (2002).  

The veteran's service medical records appear to be complete.  
There is no indication in any of these records that the 
veteran was diagnosed with hepatitis during service.  A 
November 1971 treatment record does indicate that the veteran 
was suffering from chills, fever, headache and abdominal 
cramps.  Physical examination reveled that the veteran had 
"needle tracts both arms."  A record from the U.S. Army 
Hospital in Seoul, Korea dated December 1971 reveal that the 
veteran required detoxification form "improper use of drugs, 
long acting barbiturates."  

An April 1999 VA medical treatment record reveals an 
assessment that the veteran had hepatitis A and hepatitis C.  
The Board notes that there are no copies of the laboratory 
reports which confirm this diagnosis.  However, for the 
purposed of this decision the Board will accept as true that 
the veteran does have a confirmed diagnosis of hepatitis C.  

In November 2002, the veteran presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  The 
veteran testified that he was treated for hepatitis at a 
service department hospital in Korea in early 1971 
(approximately in February of March), and in late 1971 in the 
November to December time frame.  The Board notes that these 
records have been requested and the only records obtained 
show that the veteran was treatment for drug abuse in 
December 1971.  The veteran testified that he abused 
intravenous drugs during service and that this is how he 
believes he contracted hepatitis C.  For the purpose of this 
decision the Board accepts the veteran's allegations that he 
contracted his hepatitis C from abusing intravenous drugs 
during service.   Hepatitis C is a blood borne virus which is 
commonly contracted in this manner.  

The Board accepts that the veteran was infected with 
hepatitis C as a result of his abuse of intravenous drugs 
during service.  However, such abuse of drugs is not in the 
line of duty and is considered to be willful misconduct.  
Moreover, the applicable law and regulations state that 
service connection "may be granted only when a disability  . 
. . was incurred or aggravated in line of duty, and not the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, the result of his or her abuse 
of alcohol or drugs.  38 C.F.R. § 3.301(a) (2002)(emphasis 
added).  In this case, the Board notes that the veteran's 
claim for service connection was receive in August 1998.  As 
such, service connection for hepatitis C as a result of the 
veteran's abuse of drugs may not be established as a matter 
of law.  The law clearly states that service connection may 
not be established on a direct basis for a disease or injury 
that results from willful misconduct, or, for claims filed 
after October 31, 1990, the result of his abuse of alcohol or 
drugs.  See 38 U.S.C.A. §§ 105(a), 1110 (West 2002); 38 
C.F.R. § 3.301(a)(2002).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in a case 
where the law is dispositive of the claim, the claim should 
be denied because of lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It should be noted that a veteran is permitted to receive 
compensation for a drug abuse disability acquired as 
secondary to, or as a symptom of, a service-connected 
disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001). However, in this case, the veteran is not service 
connected for any disability and, thus, the holding in Allen 
does not apply here.


ORDER

Service connection for hepatitis C is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

